COURT OF APPEALS OF VIRGINIA


Present: Judges Annunziata, McClanahan and Senior Judge Coleman


MIDWAY TRUCKING, INC. AND
AMERICAN INTERSTATE
INSURANCE COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 2597-03-3                                         PER CURIAM
                                                                  FEBRUARY 17, 2004
RON EDWARD KELLEY


             FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Tenley Carroll Seli; Kara K. Crane; Stout, Howard, Billy & Seli,
                 P.C., on briefs), for appellants.

                 (Paul G. Beers; Glenn, Feldmann, Darby & Goodlatte, on brief), for
                 appellee.


       Midway Trucking, Inc. and its insurer (hereinafter referred to as “employer”) appeal the

decision of the Workers’ Compensation Commission granting Ron Edward Kelley’s (claimant)

change-in-condition claim and awarding him temporary total disability benefits for December 4,

2001, March 14, 2002, June 6, 2002 and July 25, 2002, and medical benefits pursuant to Code

§ 65.2-603 for as long as necessary for claimant’s September 9, 1999 back injury, and ordering

employer to pay for treatment with Dr. James M. Vascik, mileage reimbursement of $384, and

prescription medication reimbursement in the amount of $28.98. We have reviewed the record

and the commission’s opinion and find no reversible error. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Kelley v. Midway Trucking, Inc.,

VWC File No. 197-69-19 (Sept. 8, 2003). We dispense with oral argument and summarily



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                             -2-